286 F.2d 422
Solomon H. MILLER, Appellant,v.P. J. DONOVAN, Deputy Commissioner, Seventh Compensation District, U. S. Department of Labor, Bureau of Employees' Compensation, Appellee.
No. 18326.
United States Court of Appeals Fifth Circuit.
January 31, 1961.
Rehearing Denied February 27, 1961.

Sylvia Roberts, New Orleans, La., H. Alva Brumfield, Baton Rouge, La., for appellant.
T. Fitzhugh Wilson, U. S. Atty., Shreveport, La., for appellee.
Before TUTTLE, Chief Judge, and BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
This case arises under the Longshoremen's and Harbor Workers' Compensation Act of March 4, 1927, 44 Stat. 1424, 33 U.S.C.A. § 901 et seq. The appellant seeks to set aside a compensation order of the deputy commissioner making an award for temporary total disability from September 21, 1954 to June 30, 1956, and rejecting the appellant's compensation beyond the latter date. The district court dismissed the complaint on motion for summary judgment. The principal question on appeal is whether the deputy commissioner's finding is supported by substantial evidence. We find, considering the record as a whole, that substantial evidence supports the finding of the commissioner and the judgment of the district court. We hold also that the district court correctly decided the related questions, particularly the amount of attorney's fees.


2
Judgment is Affirmed.